

[Shutterfly Letterhead]


May 14, 2018


Maureen Michelle Mericle
[Address]


Dear Mickey:
We are delighted to have you join the Shutterfly family, and look forward to
welcoming you to the company. Accordingly, I am pleased to offer you a regular
full-time position with Shutterfly, Inc., as Senior Vice President, Chief
Marketing Officer, commencing on October 1, 2018 (this date or the date you
actually commence employment is referred to as the "Hire Date"), reporting to
Christopher North. This job is located in Redwood City, CA.


Compensation
Your base salary will be $365,000.00 annually, minus applicable deductions and
prorated for any partial periods of employment. You will be paid bi-weekly in
accordance with the company's normal payroll procedure.


2018 Bonus
You will also be eligible to participate in our corporate bonus program. Your
annual discretionary bonus target will be 50% of your annual salary, paid on a
quarterly basis, if earned. Your eligibility for this discretionary bonus is
determined at the end of each fiscal quarter and is based on various factors
including company performance and you remaining in good standing. Bonuses are
not earned until paid. Your eligibility for our quarterly bonus program is
dependent upon your Hire Date. Based on your presumed Hire Date of October 1,
2018, you will be eligible for a fourth quarter 2018 discretionary bonus.
Whether a bonus will be awarded in a particular bonus period, and in what
amount, is within the sole discretion of Shutterfly. Both your base salary and
the components of your bonus are subject to periodic review. Your bonus
participation will be subject to all the terms, conditions and restrictions of
the applicable Shutterfly Bonus Plan, as amended from time to time.


Shutterfly Equity
Restricted Stock Units (RSUs)
Subject to the approval of the Compensation Committee of Shutterfly's Board of
Directors in accordance with the Company's equity grant procedures, you will be
granted a one-time award in the form of Restricted Stock Units (RSUs) valued at
$2,250,000.00 on the grant date pursuant to Shutterfly's Restricted Stock Unit
Award Agreement (attached). The grant date will be your Hire Date. The number of
RSUs will be calculated based on the 20 trading day trailing average closing
price of the Company's common stock on the Nasdaq Global Select Market from your
Hire Date. The RSUs will vest in 25% increments annually on each of the first,
second, third and fourth anniversaries of the original grant date, subject to
your continued employment with the Company on the applicable vesting dates_ Your
grant will be subject to all the terms, conditions and restrictions of the
Restricted Stock Unit Award Agreement.


One-Time Restricted Stock Units (RSUs)
Subject to the approval of the Compensation Committee of Shutterfly's Board of
Directors in accordance with the Company's equity grant procedures, you will be
granted a one-time award in the form of Restricted Stock Units (RSUs) valued at
$500,000.00 on the grant date pursuant to Shutterfly's Restricted Stock Unit
Award Agreement (attached). The grant date will be your Hire Date. The number of
RSUs will be calculated based on the 20 trading day trailing average closing
price of the Company's common stock on the Nasdaq Global Select Market from your



--------------------------------------------------------------------------------



Hire Date. The RSUs will vest 100% after a two-year cliff vest from your grant
date, subject to your continued employment with the Company on the applicable
vesting date. Your grant will be subject to all the terms, conditions and
restrictions of the Restricted Stock Unit Award Agreement.


Stock Options
Subject to the approval of the Compensation Committee of Shutterfly's Board of
Directors in accordance with the Company's equity grant procedures, you will be
granted a one-time option to purchase that number of shares of the Company's
common stock with a notional value of $2,250,000.00 on the date of hire (the
"Option"). The number of stock options will be calculated by dividing the
notional option value ($2,250,000.00) by the Black-Scholes value at the date of
grant. The grant date for the Option will be your Hire Date and shall be granted
with an exercise price equal to the closing price of the Company's common stock
on the Nasdaq Global Select Market on such date. The Option will be a
nonqualified stock option, and will be exercisable for a seven-year term. The
Option will vest and become exercisable over four (4) years as follows:
twenty-five percent (25%) of the total shares will vest and become exercisable
on the first anniversary of your Hire Date and the balance of the option will
vest and become exercisable in equal installments of 1/48 of the total shares
monthly over the following 36 months. Vesting will depend on your continued
employment with the Company on the applicable vesting dates, and will be subject
to the terms and conditions of the written agreement governing the Option.


Transition Bonus
You will receive a total transition bonus of One Million Dollars
($1,000,000.00), payable in two separate lump sum installments (the ''Transition
Bonus"). In order to receive the Transition Bonus payments, you must remain an
employee of the Company on the date each installment payment is payable to you.
You will receive Two Hundred Fifty Thousand Dollars ($250,000.00) paid through
normal payroll procedures in the pay period following your 30th day of
employment, less applicable payroll tax withholding and deductions; you will
receive Seven Hundred Fifty Thousand Dollars ($750,000.00) paid through normal
payroll procedures in first pay period following January 10, 2019, less
applicable payroll tax withholding and deductions. If you resign or your
employment is terminated by the Company for Cause prior to the completion of two
years of employment, you shall refund a prorated portion (calculated on a
monthly basis) of the Transition Bonus to the Company (the "Clawback"). In the
event the Clawback ls triggered, you agree to repay the repayment amount within
ten (10) calendar days following the termination of your employment and you
hereby authorize the Company to withhold from any amounts (other than deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code")) owed to you the repayment amount, to the extent legally
permitted. For the avoidance of doubt, 1/24 of the aggregate Transition Bonus
amount shall be earned and no longer subject to the Clawback with each month of
completed employment service.
Notwithstanding anything to the contrary set forth herein, if we terminate your
employment for a reason
other than "Cause" or you resign for "Good Reason" (each as defined in the
Retention Agreement) during your first 24 months with the Company, any unpaid
portion of the Transition Bonus will immediately become earned and payable and
the entire Transition Bonus will no longer be subject to the Clawback.


Holidays
The remaining holidays that you will be eligible for during 2018 can be found on
the Company's intra net. The holiday schedule may change at management's
discretion.


Time Off
You will be eligible to participate in Shutterfly's Discretionary Time Off (DTO)
policy, which allows you to take time off from work when and as you need it, and
as your job responsibilities permit, subject to prior approval from your



--------------------------------------------------------------------------------



manager and the needs of the business. DTO for illness/injury for you or a
family member is limited to 80 hours (2 weeks) per incident.


Benefits
As an employee of Shutterfly, you will also be eligible to receive certain
employee benefits, including medical, dental and vision coverage. The medical,
dental and vision coverage will begin on your Hire Date.
Additionally, you will be eligible to participate in the Fidelity 401k plan.
Shutterfly reserves the right to revise or discontinue any or all of its benefit
plans, at any time, in Shutterfly's sole discretion. Enclosed is some
information on Shutterfly's benefit plans. Further information about these
benefits can be obtained from the Shutterfly Benefits Department.


Retention and Change in Control Benefits
You will be eligible for certain severance and change in control benefits on the
terms and conditions and subject to your execution of the form of Retention
Agreement reflected in Attachment A, which would become effective as of the Hire
Date.


Employment Eligibility Verification
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire with the Company, or our employment
relationship with you may be terminated.


Employment at Will
If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason, as you deem appropriate. The
Company will have a similar right and may terminate its employment relationship
with you at any time, with or without cause or advance notice.


Section 409A
To the extent (i) any payments to which you become entitled under this offer
letter, or any agreement or plan referenced herein, in connection with your
termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code") and (ii) you are deemed at the time of such termination of employment to
be a "specified" employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from your "separation from service," as
defined in the regulations under Section 409A of the Code ("Separation") and
(ii) the date of your death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(l) (B)
of the Code in the absence of such deferral. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this paragraph hall be paid to you or your beneficiary in one lump sum
(without interest). Except as otherwise expressly provided herein, to the extent
any expense reimbursement or the provision of any in-kind benefit under this
offer letter (or otherwise referenced herein) is determined to be subject to
(and not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such



--------------------------------------------------------------------------------



expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit.
To the extent that any provision of this offer letter is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
"short-term deferral" within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.


Acceptance of Offer
To indicate your acceptance of the terms of this offer, please sign and date in
the space provided below and return an executed copy to: Shutterfly, Inc., 2800
Bridge Parkway, Redwood City, CA 94065, Attention: Tracy Layney, SVP, Human
Resources, no later than May 18, 2018, after which this offer will expire. A
duplicate original is enclosed for your records. ln addition to this letter,
your offer of employment is conditioned upon: (1) providing documentation which
establishes eligibility for employment in the United States; (2) completion and
signing of the Shutterfly employment application; (3) successful completion of a
background and reference check and (4) your signing of the Shutterfly Employee
Invention Assignment and Confidentiality Agreement (and any other similar
agreements relating to proprietary rights between you and the Company).


This letter agreement, and all of its attachments, constitute the entire
agreement between you and the Company regarding the terms and conditions of your
employment with the Company and together supersede any prior representations or
agreements, whether written or oral.


[Signature Page to Follow]





--------------------------------------------------------------------------------



This letter, along with any agreements herein, may not be modified or amended
except by a written agreement signed by the Chief Executive Officer of the
Company. If by May 18, 2018 we have not received a copy of this letter executed
by you, then we will assume you have decided not to join the Company.


We're sure you will find our company culture, including an environment that
rewards teamwork and results, a gratifying place to work. We look forward to
your positive response and to everything we can do together to build
Shutterfly's future.


If you have any questions regarding this offer, please feel free to contact me.


Sincerely,
/s/ Christopher North


Christopher North
President & Chief Executive Officer
Shutterfly, Inc.


Attachment:
Retention Benefits (including Change in Control) (Attachment A)


Enclosures:
SVP, CMO Job Description
Form of Restricted Stock Unit Agreement Form of Option Agreement
Bonus Plan Overview (2017 Plan attached)
Employee Invention Assignment and Confidentiality Agreement Arbitration
Agreement - California
Background Check Authorization


Accepted by executive:






/s/ Maureen Michelle Mericle
Date:
5/21/2018
 Maureen Michelle Mericle

 
Anticipated Start Date: 10/01/2018




cc: HR Manager, for distribution to Personnel File





--------------------------------------------------------------------------------



Attachment A
RETENTION AGREEMENT


This Retention Agreement (the "Agreement") is entered into as of October 1,
2018, (the "Effective Date"), by and between Maureen Mericle (the "Executive")
and Shutterfly, Inc., a Delaware corporation (the "Company").


1.Term of Agreement. Except to the extent renewed as set forth in this Section
1, this Agreement shall terminate the earlier of the third (3rd) anniversary of
the Effective Date (the "Expiration Date") or the date the Executive's
employment with the Company terminates for a reason other than a Qualifying
Termination or CIC Qualifying Termination; provided however, if a definitive
agreement relating to a Change in Control has been signed by the Company on or
before the Expiration Date, then this Agreement shall remain in effect through
the earlier of:


a.The date the Executive's employment with the Company terminates for a reason
other than a Qualifying Termination or CIC Qualifying Termination, or


b.The date the Company or its successor has met all of its obligations under
this Agreement following a termination of the Executive's employment with the
Company due to a Qualifying Termination or CIC Qualifying Termination.


This Agreement shall renew automatically and continue in effect for three (3)
year periods measured from the initial Expiration Date and each subsequent
Expiration Date, unless the Company provides Executive notice of non-renewal at
least three (3) months prior to the date on which this Agreement would otherwise
renew. For the avoidance of doubt, and notwithstanding anything to the contrary
in Section 2 or 3 below, the Company's non-renewal of this Agreement shall not
constitute a Qualifying Termination or CIC Qualifying Termination.


1.Qualifying Termination. If the Executive is subject to a Qualifying
Termination (the date of such Qualifying Termination, the ''Termination Date"),
then, subject to the provisions of this Agreement, including Sections 4 and 9,
Executive will be entitled to the following benefits:


a.Severance Benefits. The Company shall pay the Executive six (6) months of his
or her monthly base salary at the rate in effect immediately prior to the
actions that resulted in the Qualifying Termination. Such severance payment
shall be paid in accordance with the Company's standard payroll procedures. The
Executive will receive his or her severance payment in a cash lump sum made
within sixty (60) days following the Separation, subject to the Executive's
satisfaction of the release requirements set forth in Section 4 hereof.





--------------------------------------------------------------------------------



b.Equity. Each of Executive's then-outstanding Equity Awards (as defined in the
following sentence) subject only to time vesting as of the date of Separation
shall accelerate and become vested and exercisable as to a number of shares
subject to such Equity Award calculated by multiplying (i) fifty percent (50%)
by (ii) the number of shares subject to such Equity Award that would have vested
if Executive had completed an additional twelve (12) months of service as of the
Termination Date. The accelerated vesting described above shall be effective as
of the Separation, subject to the Executive's satisfaction of the release
requirements set forth in Section 4 hereof. "Equity Awards" means all options to
purchase shares of Company common stock, as well as any and all other
stock-based awards granted to the Executive, including but not limited to stock
bonus awards, restricted stock, restricted stock units, performance-based
restricted stock units, and stock appreciation rights. Each of Executive's
then-outstanding Equity Awards subject to performance-based vesting criteria as
of the date of Separation shall accelerate and become vested and exercisable as
to a number of shares subject to such Equity Award calculated by multiplying (i)
fifty percent (50%) by (ii) the number of shares subject to such Equity Award
that would have vested if Executive had completed an additional twelve (12)
months of service as of the Termination Date; provided, however, that the
vesting of such performance-based awards shall be subject to achievement of and
certification of achievement of all applicable performance criteria. The
accelerated vesting described in the preceding sentence shall be effective as of
the date of such certification, subject to the Executive's satisfaction of the
release requirements set forth in Section 4 hereof, and such Equity Awards will
be settled, to the extent applicable, at the same time as for active employees.


c.Continued Employee Benefits. If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), the Company
shall pay the full amount of Executive's COBRA premiums on behalf of the
Executive for the Executive's continued coverage under the Company's health,
dental and vision plans, including coverage for the Executive's eligible
dependents, for the six(6) months following the Executive's Separation or, if
earlier, until Executive is eligible to be covered under another substantially
equivalent medical insurance plan by a subsequent employer. Notwithstanding the
foregoing, if the Company, in its sole discretion, determines that it cannot
provide the foregoing subsidy of COBRA coverage without potentially violating or
causing the Company to incur additional expense as a result of noncompliance
with applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), the Company instead shall provide to Executive a taxable
monthly payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue the group health coverage in effect on the
date of the Separation (which amount shall be based on the premium for the first
month of COBRA coverage), which payments shall be made regardless of whether
Executive elects COBRA continuation coverage and shall commence on the later of
(i) the first day of the month following the month in which Executive
experiences a Separation and (ii) the effective date of the Company's
determination of violation of applicable law, and shall end on the earlier of
(x) the effective date on which Executive becomes covered by a health, dental or
vision insurance plan of a subsequent employer, and (y) the last day of the
period six (6) months after the Separation, provided that any taxable payments
under Section 2(c) will not be paid before the Executive satisfies the
requirements set forth in Section 4 hereof and, once they commence, which shall
be within sixty (60) days following the Separation or the date of the Company's
determination of violation of applicable law, as applicable, will include any
unpaid amounts accrued from the date of Executive's Separation (to the extent
not otherwise satisfied with continuation coverage). If the period comprising
the sixty (60)-day period described in the preceding sentence plus, if
applicable, the ten (10)-day period described in Section 7(e) spans two calendar
years, then the payments which constitute deferred compensation subject to
Section 409A will not in any case be paid in the first calendar year. Executive
shall have no right to an additional gross­ up payment to account for the fact
that such COBRA premium amounts are paid on an after-tax basis.


1.CIC Qualifying Termination. If the Executive is subject to a CIC Qualifying
Termination, then, subject to Sections 4 and 9 below, Executive will be entitled
to the following benefits:


a.Severance and Bonus Payments. The Company or its successor shall pay the
Ex1ecutive twelve (12) months of his or her monthly base salary at the rate in
effect immediately prior to the actions that resulted in the CIC Qualifying
Termination. Such payment shall be paid in a cash lump sum payment in accordance
with the Company's standard payroll procedures, which payment will be made
within sixty (60) days following the Separation, subject to the Executive's
satisfaction of the release requirements set forth in Section 4 hereof.





--------------------------------------------------------------------------------



b.Equity. Each of Executive's then outstanding Equity Awards, including awards
that would otherwise vest only upon satisfaction of performance criteria
(measured at 100% of target), shall accelerate and become vested and exercisable
as to 100% of the then unvested shares subject to the Equity Award. The
accelerated vesting of Equity Awards shall be effective as of the Separation,
subject to the Executive's satisfaction of the release requirements set forth in
Section 4 hereof. Equity Awards will be settled, to the extent applicable, at
the same time as for active employees.


c.Continued Employee Benefits. If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), the Company
or its successor shall pay the full amount of Executive's COBRA premiums on
behalf of the Executive for the Executive's continued coverage under the
Company's health, dental and vision plans, including coverage for the
Executive's eligible dependents, for the twelve (12) month period following the
Executive's Separation or, if earlier, until Executive is eligible to be covered
under another substantially equivalent medical insurance plan by a subsequent
employer. Notwithstanding the foregoing, if the Company, in its sole discretion,
determines that it cannot provide the foregoing subsidy of COBRA coverage
without potentially violating or causing the Company to incur additional expense
as a result of noncompliance with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company instead shall
provide to Executive a taxable monthly payment in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue the group
health coverage in effect on the date of the Separation (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether Executive elects COBRA continuation
coverage, shall commence on the later of (i) the first day of the month
following the month in which Executive experiences a Separation and (ii) the
effective date of the Company's determination of violation of applicable law,
and shall end on the earlier of (x) the effective date on which Executive
becomes covered by a health, dental or vision insurance plan of a subsequent
employer, and (y) the last day of the period twelve (12) months after the
Separation, provided that, any taxable payments under Section 3(c) will not be
paid before the Executive satisfies the requirements set forth in Section 4
hereof and, once they commence, which shall be within sixty (60) days following
the Separation or the date of the Company's determination of violation of
applicable law, as applicable, will include any unpaid amounts accrued from the
date of Executive's Separation (to the extent not otherwise satisfied with
continuation coverage). If the period comprising the sixty (60)-day period
described in the preceding sentence plus, if applicable, the ten (10)-day period
described in Section 7(e) spans two calendar years, then the payments which
constitute deferred compensation subject to Section 409A will not in any case be
paid in the first calendar year. Executive shall have no right to an additional
gross-up payment to account for the fact that such COBRA premium amounts are
paid on an after-tax basis.


1.General Release. Any other provision of this Agreement notwithstanding, the
benefits under Section 2 and Section 3 shall not apply unless the Executive (i)
has executed a general release (in a form prescribed by the Company) of all
known and unknown claims that he or she may then have against the Company or
persons affiliated with the Company and such release. has become effective and
(ii) has agreed not to prosecute any legal action or other proceeding based upon
any of such claims. The release must be in the form prescribed by the Company,
without alterations (this document effecting the foregoing, the "Release"). The
Company will deliver the form of Release to the Executive within five (5) days
after the Executive's Separation. The Executive must execute and return the
Release within the time period specified in the form, which shall in no event be
later than fifty-two (52) days following the Executive's Separation.





--------------------------------------------------------------------------------



2.Accrued Compensation and Benefits. Notwithstanding anything to the contrary in
Section 2 or Section 3, in connection with any termination of employment
(whether or not a Qualifying Termination or a CIC Qualifying Termination), the
Company shall pay Executive's earned but unpaid base salary and other vested but
unpaid cash entitlements (excluding, for clarity, any unpaid bonus for which
Executive has failed to satisfy all conditions to payment) for the period
through and including the termination of employment, including unused earned
vacation pay and unreimbursed documented business expenses incurred by Executive
through and including the date of termination (collectively, "Accrued
Compensation and Expenses"), as required by law and the applicable Company plan
or policy. Executive shall also be entitled to any other vested benefits earned
by Executive for the period through and including the termination date of
Executive's employment under any other employee benefit plans and arrangements
maintained by the Company, in accordance with the terms of such plans and
arrangements, except as modified herein (collectively, "Accrued Benefits"). Any
Accrued Compensation and Expenses to which the Executive is entitled shall be
paid to the Executive in cash as soon as administratively practicable after the
termination and, in any event, no later than two and one-half (2-1/2) months
after the end of the taxable year of the Executive in which the termination
occurs or at such earlier time or to such lesser extent as may be required by
Section 9. Any Accrued Benefits to which the Executive is entitled shall be paid
to the Executive as provided in the relevant plans and arrangements.


3.Covenants.


a.Non-Solicitation. During Executive's employment and for twelve (12) months
thereafter, in addition to Executive's other obligations hereunder or under
Executive's confidentiality or invention assignment agreement, Executive shall
not, in any capacity, whether for Executive' s own account or on behalf of any
other person or organization, directly or indirectly, with or without
compensation, (a) solicit, divert or encourage any officers, directors,
employees, agent s, consultants or representatives of the Company (including any
affiliate), to terminate his, her or its relationship with the Company
(including any affiliate) and
b.solicit, divert or encourage any officers, directors, employees, agents,
consult ant s or representatives of the Company (including any affiliate) to
become officers, directors, employees, agents, consultants or representatives of
another business, enterprise or entity.


(b) Confidentiality, Cooperation and Non-Disparagement. The Executive agrees
that, following his or her cessation of employment, he or she shall cooperate
with the Company in every reasonable respect and shall use his or her best
efforts to assist the Company with the transition of Executive's duties to his
or her successor and maintain the confidentiality of all materials and
information provided or made available to Executive in connection with
Executive's employment or service. The Executive further agrees that he or she
shall not in any way or by any means disparage the Company, the members of the
Company's Board of


Directors or the Company's officers and employees. Notwithstanding the
foregoing, the Executive is not prohibited from cooperating with a government
agency or testifying truthfully in any government inquiry or other proceeding or
in which the Executive is required to testify pursuant to subpoena or other
valid legal process.


1.Definitions.


a."Cause" means the occurrence of any of the following: Executive's (i) gross
negligence or willful misconduct in the performance of his or her duties; (ii)
commission of any act of fraud or material dishonesty with respect to the
Company; (iii) conviction of, or plea of guilty or "no contest" to, a felony or
a crime of moral turpitude or dishonesty; (iv) material breach of any
proprietary-information and inventions agreement with the Company or any other
unauthorized use or disclosure of the Company's confidential information or
trade secrets and (v) repeated failure to perform duties reasonably assigned to
him or her.





--------------------------------------------------------------------------------



b."Change in Control." For all purposes under this Agreement, a Change in
Control shall mean a "Corporate Transaction," as such term is defined in the
Company's 2015 Equity Incentive Plan, provided that the transaction (including
any series of transactions) also qualifies as a change in control under U.S.
Treasury Regulation l.409A-3(i)(5)(v) or l.409A-3(i)(5)(vii).


c."CIC Qualifying Termination" means a Separation within twelve (12) months
following the consummation of a Change in Control resulting from (i) the Company
or its successor terminating the Executive's employment for any reason other
than Cause or (ii) the Executive voluntarily resigning his or her employment for
Good Reason.


d."Code" means the Internal Revenue Code of 1986, as amended.


e."Good Reason" means, without the Executive's consent, any of the following:
(i) material reduction in base salary, other than as part of an across-the-board
reduction applicable to all Company executives of less than 10%; (ii) material
reduction in level or scope of job responsibilities; or (iii) the relocation of
the Company's corporate office at which Executive works by more than fifty (50)
miles, which relocation materially increases Executive's commuting distance. For
the purpose of clause (ii), a change in responsibility shall not be deemed to
occur (A) solely because Executive is part of a larger organization, (B) solely
because of a change in title, or (C) solely because the Executive no longer
serves on the Board of Directors or committee thereof, if applicable. For the
Executive to receive the benefits under this Agreement as a result of a
voluntary resignation under this subsection (c), all of the following
requirements must be satisfied: (1) the Executive must provide notice to the
Company of his or her intent to assert a Good Reason resignation within sixty
(60) days of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iii); (2) the Company will have thirty (30) days (the
"Company Cure Period") from the date of such notice to remedy the condition and,
if it does so, the Executive may withdraw his or her resignation or may resign
with no benefits and (3) any termination of employment under this provision must
occur within ten (10) days of the earlier of expiration of the Company Cure
Period or written notice from the Company that it will not undertake to cure the
condition set forth in subclauses (i) through (iii). Should the Company remedy
the condition as set forth above, after which cure one or more of the conditions
arises, then the Executive may assert Good Reason again, subject to all of the
conditions set forth herein.


f."Qualifying Termination" means a Separation that is not a CIC Qualifying
Termination which results from (i) the Company terminating the Executive's
employment for any reason other than Cause or (ii) the Executive voluntarily
resigning his or her employment for Good Reason. A termination or resignation
due to the Executive's death or disability shall not constitute a Qualifying
Termination.


g."Separation" means a "separation from service," as defined in the regulations
under Section 409A of the Code.


1.·Successors.







--------------------------------------------------------------------------------



a.Company's Successors. The Company shall require any successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company's business and/or
assets, by an agreement in substance and form satisfactory to the Executive , to
assume this Agreement and to agree expressly to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
it in the absence of a succession. For all purposes under this Agreement, the
term "Company'' shall include any successor to the Company's business and/or
assets or which becomes bound by this Agreement by operation of law.


;
b.Executive's Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.


1.Miscellaneous Provisions.


a.Section ZSOG.


(i) Best After-Tax Result. In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise ("Payments")
would (i) constitute a "parachute payment" within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax ("Excise Tax''), then, subject to
the provisions of Section 9(a)(ii), such Payments shall be either (A) provided
in full pursuant to the terms of this Agreement or any other applicable
agreement or (B) provided as to such lesser extent which would result in the
Payments being $1.00 less than the amount at which any portion of the Payments
would be subject to the Excise Tax ("Reduced Amount''), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive ("Independent Tax Counsel"),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required under
this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sect ions 280G and 4999 of
the Code, provided that Independent Tax Counsel shall assume that pays all taxes
at the highest marginal rate. The Company and Executive shall furnish to
Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section. In the event that the foregoing subsection 9(a)(ii)(B) applies, then
based on the information provided to Executive and the Company by Independent
Tax Counsel, Independent Tax Counsel shall determine which and how much of the
Payments (including the accelerated vesting of equity compensation awards) to be
otherwise received by Executive shall be eliminated or reduced (as long as after
such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount). If the
Internal Revenue Service (the "IRS") determines that any Payment is subject to
the Excise Tax, then Section 9(a)(ii) hereof shall apply, and the enforcement of
Section 9(a)(ii) shall be the exclusive remedy to the Company.




(ii) Adjustments. If, notwithstanding any reduction described in the foregoing
Section 9(a)(i) (or in the absence of any such reduction), the IRS determines
that Executive is liable for the Excise Tax as a result of the receipt of one or
more Payments, then Executive shall be obligated to surrender or pay back to the
Company,



--------------------------------------------------------------------------------



within one-hundred twenty (120) days after a final IRS determination, an amount
of such payments or benefits equal to the "Repayment Amount." The Repayment
Amount with respect to such Payments shall be the smallest such amount, if any,
as shall be required to be surrendered or paid to the Company so that
Executive's net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments. If the Excise Tax is not eliminated pursuant to this Section
8(a)(ii), Executive shall pay the Excise Tax.


b.Section 409A. Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit. To the extent that any provision of
this Agreement is ambiguous as to its exemption or compliance with Section 409A,
the provision will be read in such a manner so that all payments hereunder are
exempt from Section 409A to the maximum permissible extent, and for any payments
where such construction is not tenable, that those payments comply with Section
409A to the maximum permissible extent. To the extent any payment under this
Agreement may be classified as a "short-term deferral" within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this Agreement (or referenced in this
Agreement) are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the regulations under Section 409A.


c.Other Arrangements. This Agreement supersedes any and all cash severance
rights and Equity Award vesting acceleration rights under any prior agreements,
arrangements, programs and plans which were previously offered by the Company to
the Executive, including change in control and/or severance arrangements and
vesting acceleration arrangements pursuant to an employment agreement, offer
letter or change in control agreement for the period that this Agreement is in
effect, and Executive hereby waives Executive's rights to such other benefits
for such period. In no event shall any individual receive cash severance
benefits under both this Agreement and any other severance pay or salary
continuation program, plan or other arrangement with the Company.


d.Dispute Resolution. To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Mateo County, and conducted by the American Arbitration Association under its
then-existing employment rules and procedure s. Nothing in this Section 9(d),
however, is intended to prevent either party from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. Each party to an arbitration or litigation hereunder shall be
responsible for the payment of its own attorneys' fees.





--------------------------------------------------------------------------------



e.Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.


f.Waiver. No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Executive and by an authorized officer of the Company (other than the
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


g.Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.


h.Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


i.Post-Termination Findings. The Company may conclude that a breach of this
Agreement or a finding of "Cause" may have occurred following the termination of
employment, in which case, any then-unpaid benefits hereunder shall cease and
the Executive shall promptly cancel any accelerated equity rights hereunder and
return any previously paid benefits (on a pre-tax basis).


U) No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.


(kl Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than its choice-of-law provisions).


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.




EXECUTIVE
SHUTTERFLY, INC.
/s/Maureen Michelle Mericle
Maureen Michelle Mericle
/s/Tracy Layney
Tracy Layney
SVP & Chief Human Resources Officer




